914 F.2d 1492Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lucy PRICE, Plaintiff-Appellant,v.CENTRAL INTELLIGENCE AGENCY, Defendant-Appellee.
No. 90-1507.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 7, 1990.Decided Oct. 2, 1990.Rehearing In Banc Denied Oct. 30, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  James C. Cacheris, District Judge.  (CA-90-21-M)
Lucy Price, appellant pro se.
Robert Charles Erickson, Jr., Office of the United States Attorney, Alexandria, Va., for appellee.
E.D.Va.
AFFIRMED.
Before K.K. HALL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Lucy Price appeals from the district court's denial of her motion to expedite her Freedom of Information Act (FOIA), 5 U.S.C. Sec. 552, request before the Central Intelligence Agency.  Our review of the record discloses that this appeal is without merit.  As noted by the district court, Price has not shown sufficient reason to expedite her request.  Although Price claims that she needs the requested documents for an anticipated suit that will soon be barred by the statute of limitations, she may file suit without the requested documents.  Accordingly, we affirm on the reasoning of the district court.  Price v. Central Intelligence Agency, CA-90-21-M (E.D.Va. Aug. 10, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.